DETAILED ACTION

      Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The abstract of the disclosure is objected to because the term “said” should not be used on lines 5-7 (4 occurrences).
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.






	On p. 3, lines 22-23, the recitation “…with closed cells or not,…” is awkwardly written.
	On p. 4, line 24, it is not exactly clear what “…to the one illustrated…” is specifically referring to.
	On p. 9, line 25, it is not exactly clear what the “two points” are referring to viewing Fig. 12.
	On p. 10, line 1, with respect to what is the term “overlapping” in “overlapping central support” referring to? In other words, what is “overlapping” what?
Appropriate correction is required.

Claim Objections
4.	Claims 8, 10 and 11 are objected to because of the following informalities:
	Claim 8, line 2, “a strip” should be clearly and positively recited.
	Claim 10, line 2, what is “it” referring to?
	Claim 11, it appears “The brush” should read – A brush --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2009/0255072 (hereinafter Favagrossa).
As for claim 1, Favagrossa discloses in Figs. 1, 4-6, 10, 19 and 20 (more particularly Fig. 19), for example, a brush 1 for a vehicle washing system comprising: flexible elements 2 intended to come into contact with the vehicle for cleaning and/or drying and/or polishing; a central annular support 103 from which the flexible elements 2 extend; a shaft (paragraphs [0063] and [0117]) rotating about its own axis of rotation, said shaft “crossing” (imaginary; also a broad term) said central support 103 and placing said central support in rotation about said axis of rotation (a rotary brush; paragraph [0055]); characterised in that the central support 103 comprises a lateral surface at helical (inclined) slot 109 (Fig. 19), from which said flexible elements 2 extend, which is  “inclined (slot 109 is helical in Fig. 19) with respect to the axis of rotation of the shaft” (a broad recitation; e.g., when viewed from the outside straight on in a vertical arrangement of the brush (e.g., Fig. 5)). 
	As for claim 2, characterised in that starting from the central support 3 a first group 7 of said flexible elements 2 can be in an extended and rectilinear configuration extending upwards (a relative term) and a second group 7 of said flexible elements 2 can be in an extended and rectilinear configuration extending “downwards” (a relative term); the first and the second group 7, 7 of said flexible elements 2 lie in diametrically opposite positions (e.g., Fig. 9; counter-directed inclinations and by picking and choosing certain flexible elements 2; paragraphs [0059] and [0060]; see also Fig. 5).
	As for claim 7, characterised in that the flexible elements 2 comprise longitudinal straps which could be the plate-like body 5 of the band element 2 itself or the parallel strips/strings 7 formed by slits 6 (Figs. 7-10; paragraphs [0055] and [0057]).
As for claim 8, characterised in that the central support 103 comprises retaining means  for retaining a strip folded about its own transversal axis to form two of said straps which are 
	As for claim 9, characterised in that an end of the straps 2, 5 placed at the support 103, extends along a line that is inclined with respect to the axis of rotation (Fig. 19 and as explained for claim 1 above).
	As for claim 10, characterised in that it comprises a plurality of annular supports 3, 103 that are in succession with each other along said shaft and crossed by the same shaft (reference Figs. 5, 10 and 19).

Allowable Subject Matter
8.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Favagrossa and Belanger et al. are pertinent to vehicle brushes with inclined brush arrangements.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






									/RANDALL E CHIN/                                                                                                                                  Primary Examiner, Art Unit 3723